Citation Nr: 0702245	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.  

2.  Entitlement to a compensable initial disability rating 
for scars of the left distal forearm.  

3.  Entitlement to a disability rating in excess of 10 
percent for pseudofolliculitis barbae.  

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a laceration to the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded service connection at a noncompensable (0 
percent) initial disability rating for scars of the distal 
left forearm.  He was also denied increased ratings for his 
service-connected pseudofolliculitis barbae and for residuals 
of a laceration to the left wrist.  The veteran subsequently 
initiated and perfected appeals of these determinations.   

This appeal also arises from a May 2003 rating decision which 
denied service connection for a bronchial condition.  As the 
veteran subsequently initiated and perfected an appeal of 
this determination, this issue has been merged with the 
previously pending appeal.  

In April 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge, seated in Washington, D.C.  





FINDINGS OF FACT

1.  The veteran's chronic bronchitis results from respiratory 
problems initially incurred during active military service.  

2.  The veteran's pseudofolliculitis barbae results in 
moderately disfiguring scarring of the veteran's face.  

3.  The veteran's scars of the left distal forearm are not 
unstable, deep, painful on examination, or in excess of 929 
square centimeters.  They also do not result in any 
limitation of motion of the underlying joint.  

4.  The veteran's residuals of a laceration to the left wrist 
include some pain and tenderness of the left wrist, with 
little to no limitation of motion, loss of strength, or loss 
of sensation.  


CONCLUSIONS OF LAW

1.  The award of service connection for chronic bronchitis is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303, 3.304 (2006).  

2.  The criteria for the award of a compensable rating for 
the veteran's scars of the left distal forearm have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, 
Diagnostic Codes 7802-04 (2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802-04 (2002).

3.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's pseudofolliculitis 
barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.7, 4.118, Diagnostic Code 7800 (2006); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  

4.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's residuals of a 
laceration of the left wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5215 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to the 
initial adjudication of the appellant's claims, a letter 
dated in December 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims on appeal.  The December 
2001 letter told the appellant to provide any relevant 
evidence in the appellant's possession also informed the 
appellant that additional information or evidence was needed 
to support the claims and asked the appellant to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues being decided herein, is available and not part of the 
claims file.  The claimant was also afforded VA medical 
examinations in July 2002 and August 2004.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records obtained satisfy 38 C.F.R. 
§ 3.326.  As there is no indication that any failure on the 
part of VA to provide additional notice of assistance 
reasonably affects the outcome of this case, the Board finds 
that such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, since the Board has concluded that the 
preponderance of the evidence is against the claims for 
increased ratings, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  Insofar as 
the veteran's service connection claim has been granted by 
the Board, he retains the right to appeal any initial rating 
and/or effective date subsequently assigned by the RO.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

 I.  Service connection - Respiratory disability

The veteran seeks service connection for a respiratory 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records confirm the veteran 
sought treatment on several occasions during military service 
for chest colds, a productive cough, and other respiratory 
symptoms.  Bronchitis was diagnosed at that time.  

Upon receipt of the veteran's claim, he was afforded an 
August 2004 VA respiratory examination.  He reported a 
history of wheezing and productive cough for approximately 
the last 10 years.  A history of smoking since service was 
noted.  Physical examination and pulmonary function testing 
confirmed chronic bronchitis with reactive airway disease, 
for which the veteran used medication.  After reviewing the 
claims file and examining the veteran, the VA examiner stated 
it was "more likely than not his current respiratory 
problems, i.e., his chronic bronchitis with reactive airways 
disease and his in-service respiratory problems are 
related."  

Based on this uncontroverted finding of a competent medical 
expert, and in light of 38 U.S.C.A. § 5107, the Board finds 
service connection for chronic bronchitis is warranted, as 
such a disability is the result of a disease or injury 
originally incurred during military service.  

II.  Compensable initial rating - Scars of the left forearm

The veteran seeks a compensable initial rating for his scars 
of the left forearm.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

During the pendency of this appeal the diagnostic criteria 
for rating skin disabilities were changed, effective from 
August 30, 2002.  67 Fed. Reg. 49590 (2002).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002 & 
Supp. 2005); VAOPGCPREC. 3-2000 (April 10, 2000).  

The November 2004 Statement of the Case considered the 
veteran's skin disability in light of the revised regulatory 
provisions, and afforded him notice thereof.  Therefore, no 
prejudice to the veteran exists in the Board's adjudication 
of this issue at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (2002).  

Prior to the regulatory change, scars of other than the face, 
neck, or head, were rated based on size and limitation of 
function of the affected part.  A 10 percent rating was 
assigned under Diagnostic Code 7804, for superficial scars 
which were tender and painful on objective demonstration.  
Scars were also rated under Diagnostic Code 7803, which 
provided that scars which were superficial, poorly nourished, 
with repeated ulceration may be assigned a 10 percent rating.  
These 10 percent ratings represent the maximum schedular 
ratings available under these Diagnostic Codes.  Finally, 
Diagnostic Code 7805 directed that scars may also be rated 
based on limitation of motion or other loss of function of 
the underlying part.  38 C.F.R. § 4.119, Diagnostic Codes 
7803-5 (2002).  

Under the revised rating criteria, a superficial scar which 
is unstable or painful on examination will still be awarded a 
10 percent rating; otherwise, it will be rated based on the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-05 (2006).  In addition, 
superficial unstable scars may be assigned a 10 percent 
rating.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar).  See 
Note (1) following Diagnostic Code 7803.  Under Diagnostic 
Code 7802, scars, other than the head, face, or neck that are 
superficial and do not cause limited motion but involve an 
area or areas of 144 square inches (or 929 sq. cm.) or 
greater may be assigned a 10 percent rating.  

For the reasons to be discussed below, a compensable rating 
is not warranted for the veteran's scars of the left forearm.  

Upon initial VA examination in July 2002, the veteran was 
noted to have two 1.5 inch scars across the posterior aspect 
of his left forearm resulting from a knife wound during 
military service.  These scars were described as 
unremarkable, with no tenderness or keloid formation.  They 
did not result in disfigurement, and no swelling, deformity, 
or related impairment of the left wrist was present.  

On subsequent VA examination in August 2004, the veteran was 
again noted to have two 1.5-2 inch scars across his left 
forearm in the area of the wrist.  These scars were well-
healed, without tenderness, prominence, or keloid formation.  
No swelling or obvious deformity associated with these scars 
was observed.  

After reviewing the evidence of record, the Board finds a 
compensable initial rating is not warranted for the veteran's 
scars of the left forearm.  According to the July 2002 and 
August 2004 VA examination reports, the veteran's scars 
measure much less than the required 929 square centimeters 
required for a compensable rating under the revised version 
of Diagnostic Code 7802.  Likewise, a compensable rating 
under the current or prior version of Diagnostic Code 7801 is 
not warranted, as the veteran's left forearm scars are not 
demonstrated to be deep or result in limitation of motion of 
the underlying joint.  In the absence of any evidence that 
the veteran's scars are superficial, unstable, or painful on 
examination, a compensable rating under either the old or 
revised criteria for skin disabilities is not warranted.  

While the veteran has reported some pain of the left wrist, 
he has already been awarded a separate 10 percent rating 
under Diagnostic Code 5215 for left wrist pain secondary to 
his in-service stab injury, and thus may not be awarded an 
increased rating under the criteria for skin disorders for 
the same symptomatology.  See 38 C.F.R. § 4.14 (2006).  
Additionally, because the veteran has not displayed 
impairment equivalent to a compensable initial rating for his 
left forearm scars at any time during the pendency of this 
appeal, a staged rating is not warranted in the present case.  
See Fenderson, supra.  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's left forearm scars under 
either the old or revised criteria for skin disorders.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  Increased rating - Pseudofolliculitis barbae

The veteran seeks a disability rating in excess of 10 percent 
for pseudofolliculitis barbae of the face.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  

As noted above, the rating criteria for the evaluation of 
skin disabilities has changed during the pendency of this 
appeal.  The veteran has been awarded a 10 percent rating 
under Diagnostic Code 7800, for disfigurement of the head, 
face, or neck.  Under the prior version of Diagnostic Code 
7800, a moderate disfiguring scar of the head, face, or neck 
warranted an evaluation of 10 percent.  A 30 percent rating 
was warranted for scars of the head, neck, or face which were 
severe, especially if they produced a marked or unsightly 
deformity of eyelids, lips or auricles.  A 50 percent rating 
was warranted for scars which resulted in complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  

As revised, Diagnostic Code 7800 provides an evaluation of 10 
percent for disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  Finally, an 80 percent 
rating is warranted for visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: 
1)  Scar 5 or more inches (13 or more centimeter 
(cm.) in length. 
2)  Scar at least one-quarter inch (0.6 cm.) wide 
at widest part. 
3)  Surface contour of scar elevated or depressed 
on palpation. 
4)  Scar adherent to underlying tissue. 
5)  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
6)  Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.). 
7)  Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
8)  Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

VA is also required to take into consideration unretouched 
color photographs of the veteran's disfigurement in 
evaluating such disabilities.  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Notes 1-3 (2006).  

The veteran underwent VA medical examination of his 
pseudofolliculitis barbae in July 2002.  He stated that while 
he has been prescribed medication and cream from the local VA 
medical center for his pseudofolliculitis barbae, it has not 
helped.  According to his statements, the skin on his face 
periodically becomes bloody and covered with an odorous pus.  
At those times, he has to wash his face several times a day 
to keep it clean and odor-free.  Physical examination of the 
veteran's face revealed several pustules and papules of the 
veteran's face.  These findings were confirmed by color 
photographs.  

Another VA examination was afforded the veteran in August 
2004.  He again reported periodic outbreaks of oozing 
pustules and odorous pus.  He also experienced similar 
symptoms on the skin around his groin.  On physical 
examination the veteran had scarring around both cheeks and 
in the neck and beard area.  No crusting, oozing, or pus-
filled lesions were observed on the day of the examination.  
No folliculitis was observed in the veteran's groin region on 
examination.  Color photographs confirmed the examination 
findings.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the veteran's 
pseudofolliculitis barbae.  Considering first the prior 
criteria for the skin disorders of the face, the Board notes 
that the veteran's pseudofolliculitis barbae is not severe, 
and does not involve marked or unsightly deformity of 
eyelids, lips or auricles.  Hence, a 30 percent rating under 
the prior version of Diagnostic Code 7800 is not warranted.  
The veteran's pseudofolliculitis barbae also does not result 
in visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, as would support a 30 
percent evaluation under the revised criteria for skin 
disorders of the face, neck and head.  As the preponderance 
of the evidence is against a disability rating in excess of 
10 percent under the prior or revised criteria for skin 
disorders, an increased rating is denied.  

In conclusion, the preponderance of the evidence is against 
an increased rating for the veteran's pseudofolliculitis 
barbae under either the old or revised criteria for skin 
disorders.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

IV.  Increased rating - Residuals of a left wrist laceration

The veteran seeks a disability rating in excess of 10 percent 
for residuals of a laceration to the left wrist.  The general 
criteria for the evaluation of increased rating claims have 
already been noted above.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran has been awarded a 10 percent rating for his left 
wrist disability under Diagnostic Code 5215, for limitation 
of motion of the wrist.  This Code provides a 10 percent 
rating for dorsiflexion limited to 15 degrees or less, or 
palmar flexion limited to in line with the forearm.  A 10 
percent rating represents the maximum schedular evaluation 
for either the major or minor wrist under this Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).  In every 
case where the requirements for a compensable rating are not 
met, a zero percent evaluation may be assigned, even if the 
diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. § 4.31 (2006).  

On initial examination in July 2002 following receipt of his 
claim, the veteran reported recurrent left wrist pain and 
loss of grip strength.  Physical examination of the left 
wrist revealed no swelling or deformity.  The area of the 
wrist was nontender to palpation, and grip strength was good 
bilaterally.  Range of motion testing of the left wrist 
revealed dorsiflexion to 60 degrees, palmar flexion to 60 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 40 degrees.  No pain, weakness, fatigability, decreased 
endurance, or incoordination was noted with range of motion.  
X-rays of the veteran's left wrist were within normal limits.  

The veteran was afforded another VA orthopedic examination of 
his left wrist disability in August 2004.  A history of a 
knife injury to the wrist was noted.  He reported recurrent 
left wrist pain and occasional numbness.  On physical 
examination he wore a splint on his left wrist.  Some 
tenderness with palpation of the wrist was observed.  No 
swelling or deformity was present.  Sensation was intact.  
Grip strength in the left hand was approximately half that in 
the right hand.  No muscle atrophy was observed, and the 
veteran could make a fist and move all fingers of the left 
hand.  No impairment of the tendons of the left wrist was 
observed.  Range of motion testing of the left wrist revealed 
dorsiflexion to 55 degrees, palmar flexion to 50 degrees, 
radial deviation to 25 degrees, and ulnar deviation to 40 
degrees.  X-rays of the left wrist were within normal limits, 
with no arthritic changes, fracture, or abnormalities in the 
soft tissue.  

After consideration of all evidence of record, the Board 
finds the preponderance of the evidence to be against a 
disability rating in excess of 10 percent for his residuals 
of a laceration of the left wrist.  As noted above, he has 
already been awarded a disability rating of 10 percent for 
this disability, the maximum schedular evaluation under 
Diagnostic Code 5215, for wrist disabilities.  Regulations 
concerning functional loss are not applicable to increase the 
rating where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated, as 
is the veteran's situation.  See VAOPGCPREC 36-97 (holding 
that consideration must be given to the extent of disability 
under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has 
received less than the maximum evaluation" under Diagnostic 
Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (Court concluded that remand for the Board to consider 
functional loss due to pain was not appropriate where the 
claimant was already receiving the maximum disability rating 
available for limitation of motion); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997) (although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain).  Therefore, because additional 
functional loss is already being compensated, and because the 
veteran is receiving the maximum schedular evaluation, an 
increased disability rating based on functional loss is not 
available.  

Consideration of the veteran's disorder under other criteria 
for wrist disabilities also would not result in a higher 
evaluation.  While Diagnostic Code 5214, for ankylosis of the 
wrist, provides for ratings in excess of 10 percent, the 
veteran has not been diagnosed with ankylosis of the left 
wrist, or the functional equivalent thereof.  According to 
both the July 2002 and August 2004 VA examination reports, 
the veteran has nearly full range of motion, indicating a 
finding of ankylosis is not warranted.  Additionally, he has 
full use and range of motion of his fingers, indicating 
evaluation of his claim under the criteria for disabilities 
of the individual fingers is also not warranted.  He also 
does not have significant loss of strength or sensation in 
the left wrist and hand, as would support a higher rating.  
Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disabilities at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's service-connected disabilities has 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves, as the veteran is employed.  Therefore, 
the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disabilities are unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a laceration of the left wrist.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for chronic bronchitis is 
granted.  

A compensable initial rating for the veteran's scars of the 
left distal forearm is denied.  

A disability rating in excess of 10 percent for the veteran's 
pseudofolliculitis barbae is denied.  

A disability rating in excess of 10 percent for the veteran's 
residuals of a left wrist laceration is denied.  


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


